The law as stated in this opinion is in direct conflict with the well-considered opinion in Stork et al. v. Duval etal., decided by this court in 1898, and reported in7 Okla. 213, 54 P. 453, and no reference is made to said cause. See, also, Farriss et al. v. Deming Investment Co., 5 Okla. 496,49 P. 926, and Flanagan v. Forsythe, 6 Okla. 225, 50 P. 152. In my opinion the contract in question constitutes a lien created by contract of the owner, and comes within rule stated in Meinhold v. Walters, 102 Wis. 393; Fuller v. Hunt, 48 Iowa, 163; Dickerson v. Bridges, 147 Mo. 235; Orr v. H. Ulyatt,23 Nev. 134, 43 P. 916; Lang v. Morey, 40 Minn. 396; Forgy v.Merryman et al., 14 Neb. 513; Weber v. Laidler, 26 Wn. 144, 66 P. 400; Newkirk v. Marshall et al., 35 Kan. 77; St.Louis Mining   Milling Co. v. Montana Co., 171 U.S. 656.